Citation Nr: 1441161	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for bilateral hearing loss with a 10 percent evaluation.  The matter is now appropriately before the RO in Indianapolis, Indiana.

The claim was previously remanded by the Board in October 2013.  The requested development has been substantially complied with and the claim is ready for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The audiometric test results obtained during examination by audiologists correspond to a numeric designation of no greater than IV bilaterally.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A.  § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

The Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for bilateral hearing loss.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the March 2009 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the July 2009 rating decision), VA's duty to notify in this case has been satisfied. 

Furthermore, even if VA had a duty to provide further notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service treatment records including VA and private treatment records. 

Pursuant to a Board remand of October 2013 the Veteran was afforded a VA examination in December 2013.  The Board finds that the examination is adequate for rating purposes because after a comprehensive examination of the claimant and after a review of the claimant's medical records and the record on appeal, the examiner provided an opinion as to the severity of his bilateral hearing loss that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds it substantially complied with the remand instructions because the examiner provided an opinion as to the functional affects caused by the Veteran's bilateral hearing loss including its impact on his ability to communicate and effects on work.  Id; Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Legal Criteria and Analysis

The Veteran asserts that his bilateral hearing loss meets the criteria for an evaluation in excess of 10 percent.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether a staged rating is appropriate in the present case; however, the Board finds that the Veteran's bilateral hearing loss has not significantly changed during the course of the appeal and a uniform rating is warranted.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006) . Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling, under the provisions of Diagnostic Code 6100. 

Under the law and regulations in effect, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Audiometric testing conducted at the March 2010 VA examination showed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
75
85
LEFT
45
60
70
85

The puretone threshold averages were 66 decibels in the right ear and 65 decibels in the left ear.  Speech recognition ability was 80 percent in the right ear and 84 percent in the left ear.

Audiometric testing conducted at the December 2013 VA examination showed puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
85
LEFT
50
70
75
80

The averages were 69 decibels bilaterally.  Speech recognition ability was 76 bilaterally.

With application of the above test results to 38 C.F.R. § 4.85, Table VI and Table VII, the Veteran's right ear hearing loss, at its very worst, is assigned a numeric designation of IV and the left ear hearing loss, at its very worst, is assigned a numeric designation of IV.  These test scores result in the appellant's bilateral hearing loss being rated as 10 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating in excess of 10 percent is not warranted under Table VII.  Id.  

Moreover, as is apparent from the results set out above, the Veteran did not have thresholds of 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  Moreover, no examiner has indicated that the use of speech discrimination scores is inappropriate because of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a rating in excess of 10 percent is not warranted under these rating criteria. 

The Board notes that private treatment records show graphic audiogram findings of examinations in March 2012 and January 2013.  However, there is no interpretation of the graphics and no word discriminations scores provided.  Without speech recognition scores using the Maryland CNC word test, these examinations are inadequate for VA rating purposes.  See 38 C.F.R. § 4.85 (an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test). 

As to the claims that the Veteran's bilateral hearing loss is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his bilateral hearing loss caused marked interference with work or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, while the December 2013 VA examiner opined that there is no evidence provided that his hearing loss or tinnitus interfered with his occupational duties.  Furthermore, the examiner stated that while his bilateral hearing loss would result in communication difficulty in the presence of background noise as well as in other adverse listening environments, if the sound level would be elevated, his word recognition would improve.  

The Board acknowledges the Veteran's reports of the effects of his hearing loss in his daily functioning.  In his July 2011 Substantive Appeal, the Veteran stated that he has learned to lip read, and otherwise pretends to understand what he is told.  He further stated that he can hear someone talking, but cannot understand what they are saying.  In this regard, the December 2013 VA examiner noted that he acknowledged that he understands the Veteran's difficulty hearing in background noise, groups, telephone, distances, and television, etc., however, he does have measurable hearing and if the speech level was elevated he displays fair word discrimination, meaning that he is a good candidate for hearing aids.  The examiner stated that the Veteran agreed with the examiner's assertions.  Considering the examiner's opinions and that the Veteran appears to agree with the examiner's assertions of the effects on functionality, the Board finds the evidence does not show the schedular criteria is inadequate.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  This is true throughout the period of time during which his claim has been pending.  Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the Veteran's, written statements to the RO and the claimant's statements to his doctors.  In this regard, the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see.  See Davidson, supra.  For example, the Veteran is competent to report that he has problems hearing people talk and others are competent to report that the claimant appeared to have difficulty hearing them.  However, the Veteran is not competent to opine as to his puretone thresholds or speech recognition ability because such opinions requires medical expertise which he has not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and probative the medical opinions provided by the credentialed experts at the Veteran's audiological examinations than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In adjudicating the current appeal for higher scheduler evaluations, the Board has also not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because while the Veteran stated at the December 2013 VA examination that he had retired from work due to age and his hearing loss, the examiner opined that the current level of hearing loss does not interfere with his occupation and when he explained to the Veteran that things would not be perfect but could improve with hearing aids, the Veteran agreed.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal for higher evaluations, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for bilateral hearing loss must be denied. 


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


